Title: New York Ratifying Convention. Fifth Speech of July 22, [22 July 1788]
From: Hamilton, Alexander,Livingston, Gilbert
To: 


[Poughkeepsie, New York, July 22, 1788]
Ham[ilton]—objects— because the Court ap[pointed] by Legislature
Chan[cellor Robert R. Livingston]—these Judges or commisioners may be under the same influence as the Legislature themselves—therefore to be avoided.
Ham[ilton]—of the same opinion.
[Samuel] Jones—wishes security under these Courts—sees great inconveniency in having a Court totally independent—wishes some mode to remedy the evil—
Ham[ilton]—there Must be a Court—in the last resort—why not safely placed in the sup[re]me Court—rather than in an adventicious Court—as in the senate—
Chan[cellor Robert R. Livingston]—the Ionic Council—& sup[re]me Court in Germany—have both original—and appellate Jurisdict[io]n—
[Samuel] Jones—this Mode now proposed has been long in use in Eng[lan]d—& is used to this day—without complaint—
Ham[ilton]—if it goes to the causes in which the sup[re]me C[our]t have original Jurisd[ictio]n—should not so strongly oppose it but if it goes to those causes which are bro[ugh]t before them on appeal—strenuously dissents—
